internal_revenue_service number release date index number 263a 263a 263a 263a ---------------------------- --------------------------- --------------------------- ----------------------------- ------------------------------------------------------ legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number --------------------- refer reply to cc ita b06 plr-111450-10 date june --------------------------------------------------------------------------- parent ------------------------------------------------------ s date --------------------------- date ----------------- target --------------- dear ------------ parent’s authorized representative is requesting a ruling under sec_1_381_c_5_-1 of the income_tax regulations on behalf of s one of parent’s subsidiaries s is requesting the commissioner’s consent to change to a method other than the principal method_of_accounting specifically s is requesting consent to change its method of identifying and allocating costs under sec_263a of the internal_revenue_code and the regulations thereunder for the taxable_year ending date s uses an overall accrual_method of accounting on date s merged into target in a transaction to which sec_381 applies the operations of s and target were not operated as separate and distinct trades_or_businesses immediately after date on date the fair_market_value of the inventory held by s was greater than the fair_market_value of inventory held by target requiring s to use its methods as the principal methods of identifying and allocating costs under sec_263a see sec_1_381_c_5_-1 s will use the principal method to capitalize the direct_cost of property acquired for resale except freight-in however s is not permitted to continue to use all of the principal methods of identifying and allocating costs under sec_263a because some of those methods do not clearly reflect s’s income see sec_1_381_c_5_-1 accordingly s has requested a private_letter_ruling under sec_1_381_c_5_-1 to use other methods plr-111450-10 s requests that the commissioner allow it to capitalize all costs required to be capitalized under sec_263a and the regulations thereunder including freight-in purchasing costs quality control and inspection costs capitalizable mixed service and administrative costs and book tax differences relating to capitalizable costs s also requests that it be allowed to discontinue capitalizing costs that are not required to be capitalized under sec_263a and the regulations thereunder these costs include product certification costs required as a condition of sale and certain selling costs in addition s requests that it be allowed to use the de_minimis_rule described in sec_1_263a-1 to determine if any portion or all of a mixed service department's costs are allocable to property acquired for resale additionally s requests that it be allowed to use the simplified_service_cost_method with the labor-based allocation_ratio to determine capitalizable mixed_service_costs for those mixed service departments that are not treated as engaged exclusively in resale or non-resale activities under the de_minimis_rule because percent or more of the department's costs are not capitalizable service_costs or deductible service_costs see sec_1_263a-1 s also requests that it be allowed to use the rule to allocate labor costs of personnel engaged in both purchasing and non-purchasing activities between these activities see ' 263a- c ii a finally s requests that it be allowed to use the simplified_resale_method without the historic absorption ratio election to capitalize additional sec_263a costs to ending inventory see sec_1_263a-3 in using the simplified_resale_method s requests that the costs not presently capitalized be treated as additional sec_263a costs section sec_1_263a-1 provides that if percent or more of a mixed service department's costs are service_costs that do not directly benefit or are not incurred by reason of the performance of production or resale activities deductible service_costs the taxpayer will not allocate any portion of the service department's costs to property produced and property acquired for resale during the taxable_year if percent or more of a mixed service department's costs are service_costs that directly benefit or are incurred by reason of the performance of production or resale activities capitalizable service_costs the taxpayer will allocate percent of the department's costs to the property produced and property acquired for resale during the taxable_year the taxpayer will use reasonable factors or relationships to determine whether percent or more of a mixed service department's costs are deductible service_costs or capitalizable service_costs sec_1_263a-1 permits the use of the simplified_service_cost_method with the labor-based allocation_ratio for determining capitalizable mixed_service_costs incurred during the taxable_year with respect to eligible_property sec_1_263a-3 provides that a taxpayer may use the rule to allocate labor costs of personnel engaged in both purchasing and non-purchasing activities between these activities under this rule if less than one-third of a person's activities are related to purchasing none of that person's labor costs are allocated to plr-111450-10 purchasing if more than two-thirds of a person's activities are related to purchasing all of that person's labor costs are allocated to purchasing and in all other cases the taxpayer must reasonably allocate labor costs between purchasing and non-purchasing activities sec_1_263a-3 permits the use of the simplified_resale_method without the historic absorption ratio election for determining the additional sec_263a costs properly allocable to property acquired for resale and other eligible_property on hand at the end of the taxable_year the commissioner has determined that the appropriate method for s to use for identifying and allocating costs under sec_263a is the method that s requested accordingly the commissioner under sec_1_381_c_5_-1 grants s consent to capitalize all costs required to be capitalized under sec_263a and the regulations thereunder including freight-in purchasing costs quality control and inspection costs capitalizable mixed service and administrative costs and book tax differences relating to capitalizable costs to discontinue capitalizing costs that are not required to be capitalized under sec_263a and the regulations thereunder including product certification costs required as a condition of sale and certain selling costs to use the de_minimis_rule described in sec_1_263a-1 to determine if any portion or all of a mixed service department's costs are allocable to property acquired for resale to use the simplified_service_cost_method with the labor-based allocation_ratio to determine capitalizable mixed_service_costs for those mixed service departments that are not treated as engaged exclusively in resale or non-resale activities under the de_minimis_rule to use the rule to allocate labor costs of personnel engaged in both purchasing and non-purchasing activities between these activities and to use the simplified_resale_method without the historic absorption ratio election to capitalize additional sec_263a costs to ending inventory with costs not presently capitalized treated as additional sec_263a costs pursuant to sec_1_381_c_5_-1 s will compute the adjustment necessary to reflect the change in the method of identifying and allocating sec_263a costs s will take the adjustment into account in computing taxable_income in the taxable_year that includes date except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we express no opinion as to whether specific departments and their associated costs are capitalizable mixed service or deductible departments or costs we express no opinion regarding the propriety of the factors or relationships used to determine whether percent or more of a mixed service_department s costs are deductible service_costs or capitalizable service_costs under the de_minimis_rule described in ' 263a-1 g ii we express no opinion regarding the propriety of s’s method of determining the amount of a person's activities related to purchasing under plr-111450-10 the rule described in ' 263a-3 c ii a we also express no opinion as to whether a particular cost is capitalizable under sec_263a and the regulations thereunder additionally we express no opinion as to whether sec_381 applies that the methods used by s on date were the principal methods_of_accounting under sec_1_381_c_5_-1 and that the methods for identifying and allocating costs failed to clearly reflect s’s income after date these determinations are to be made by the director in connection with the examination of parent's federal_income_tax returns this ruling is directed only to parent sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to parent’s authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively if parent is filing its federal_income_tax return electronically it may satisfy this requirement by attaching a statement to its return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely roy a hirschhorn branch chief branch income_tax accounting
